WHEELER, District Judge.
This importation is of mushrooms dried merely by evaporation of the sap. They have been assessed as mushrooms “prepared or preserved,” under paragraph 241 of the act of July 24,1897, c. 11, § 1, Schedule G, 30 Stat. 170 [U. S. Comp. St. 1901, p. 1649]. The effect of such evaporation upon the nature of grown products was fully considered by Judge Blatchford in Frazee v. Moffitt, 20 Blatchf. 267, 18 Fed. 584, with reference to making hay. The conclusion was reached upon very satisfactory reasoning that the nature of the grass was not changed, but remained the same. Dry wood is merely wood, not prepared wood or preserved wood. There is a difference between slicing and kiln drying, as in Petry v. United States (C. C.) 99 Fed. 261, and mere evaporation, as here. The practice of the customs department seems to have been in accordance with this view under similar provisions till lately, and long enough to attract the attention of the lawmaking power if not agreeable.
Decision reversed.
Extract from Order.
It is ordered, adjudged, and decreed that there was error in said proceedings before said United States Board of General Appraisers, and that their decision therein be and the sam'e is in all respects reversed, and that said merchandise is liable to duty only under paragraph 257 of the act of July 24, 1897, c. 11, § 1, Schedule G, 30 Stat. 171 [U. S. Comp. St 1901, p. 1650].